IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-40439



     UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

            versus


     JOHN H. FURH, IV,

                                             Defendant-Appellant.




         Appeal from the United States District Court for the
                  Eastern District of Texas, Sherman
                             (4:95-CR-7-1)

                            March 11, 1997

Before GARWOOD, WIENER and DeMOSS, Circuit Judges.*

PER CURIAM:

     On consideration of the briefs, the argument of counsel, and

the record, this Court concludes that the appeal presents no

reversible error.

     Appellant did not renew his motion for judgment of acquittal

at the close of all the evidence, although after the government

rested, the defense had produced evidence; nor was any post-

judgment motion for acquittal filed.        In any event, we conclude


     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
that the evidence was plainly sufficient, even had a proper motion

been made at the close of all the evidence.

     The court did not err in admitting the documents challenged on

the basis of lack of proof of authority.           The defendant had earlier

stipulated to their authenticity, and it was also circumstantially

evidenced.

     Finally, the district court did not abuse its discretion in

admitting the evidence concerning the false financial statement to

the bank.    It was relevant to the centrally contested issue in this

case,   intent;   and,   the   trial       court   gave   a   proper   limiting

instruction.      We are unable to find any abuse of discretion

(moreover, it is clear that the admission of this evidence was

plainly harmless).



                                                   AFFIRMED




                                       2